DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 8,344,890, 9,007,215, 9,466,020, 10,032,108, and 10,755,161 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-12, and 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Roberts et al. (Pub # US 2008/0042848 A1).
Consider claim 2, Roberts et al. clearly show and disclose a license plate, comprising: a plate (12, Fig. 1A); and a radio frequency identification (RFID) chip (24, Fig. 2A) and an antenna loop (inherent within the RFID chip) disposed inside at least one opening of the one or more openings, the antenna loop operatively coupled to the RFID chip [0001 and 0042].  
Consider claim 3. Roberts et al. clearly show and disclose the license plate, further comprising an RFID tag module positioned in the at least one opening and comprising an enclosure (48, Fig. 4C) housing the RFID chip and the antenna loop [0055].
Consider claim 4, Roberts et al. clearly show and disclose the license plate, wherein the enclosure is made from a non-metallic (plastic) material [0056].
Consider claim 5, Roberts et al. clearly show and disclose the license plate, wherein the enclosure includes an air gap (substantially fill the slot) [0056].
Consider claim 6, Roberts et al. clearly show and disclose the license plate, wherein the RFID tag module further comprises a spacer within the enclosure [0024].
Consider claim 7, Roberts et al. clearly show and disclose the license plate, wherein the spacer is made from a dielectric material [0024].
Consider claim 8, Roberts et al. clearly show and disclose the license plate, wherein the license plate is attached to a vehicle, and wherein the RFID tag module is spaced apart from the vehicle at a distance selected such that a frame of the vehicle operates as a radiation reflect [0051].
Consider claim 9, Roberts et al. clearly show and disclose the license plate, wherein the one or more openings (22, 26, and 28, Fig. 2A-Fig. 2C) comprises a plurality of openings formed in the plate, wherein each opening is configured to resonate at a different frequency [0020].
Consider claim 10, Roberts et al. clearly show and disclose the license plate, wherein the
 license plate is a metal license plate [0025].
Consider claim 11, Roberts et al. clearly show and disclose the license plate, wherein the at least one opening (22, 26, and 28, Fig, 2A-2C) is formed in the plate by one of cutting into the plate and punched out of the plate [0042 and 0044].
Consider claim 12, Roberts et al. clearly show and disclose the license plate, wherein the antenna loop is coupled with the plate via one of inductive coupling and capacitive coupling [0031].
Consider claim 16, Roberts et al. clearly show and disclose the license plate, wherein the antenna loop (24, 27, and 29, Fig. 2A-2C) is positioned within the plane of the plate (20, Fig, 2A-2C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. (Pub # US 2008/0042848 A1) as applied to claim 2 above, and further in view of Arneson et al. (Pub # US 2006/0261950 A1) (Applicant Admitted Prior Art).
Consider claim 13, Robert et al. teaches similar invention.
Robert et al. does not teach the license plate, further comprising one or more posts configured to connect the plate to a vehicle, wherein the one or more posts are configured to short the plate to the vehicle such that the vehicle acts as a ground plane.
In the same field of endeavor, Arneson et al. teaches the license plate, further comprising one or more posts configured to connect the plate to a vehicle, wherein the one or more posts are configured to short the plate to the vehicle such that the vehicle acts as a ground plane [0059] for the benefit of forming the electrical loop.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the license plate, further comprising one or more posts configured to connect the plate to a vehicle, wherein the one or more posts are configured to short the plate to the vehicle such that the vehicle acts as a ground plane as shown in Arneson et al., in Roberts et al. device for the benefit of forming the electrical loop.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. (Pub # US 2008/0042848 A1) as applied to claim 2 above, and further in view of de Velasco Cortina (Pub # US 2004/0164865 A1).
Consider claim 14, Roberts et al. teaches the similar invention.
Roberts et al. does not teach the license plate, further comprising a retro-reflective layer over the license plate.
In the same field of endeavor, de Velasco Cortina teaches the license plate, further comprising a retro-reflective layer over the license plate [0012] for the benefit of illuminate at night.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the license plate, further comprising a retro-reflective layer over the license plate as shown in de Velasco Cortina, in Roberts et al. device for the benefit of illuminate at night.
Consider claim 15, Robert et al. teaches similar invention.
Roberts et al. does not teach the license plate, wherein the retro-reflective layer comprises a metallic material, and wherein one or more portions of the retro-reflective layer are selectively removed from an area comprising at least the at least one opening.
In the same field of endeavor, de Velasco Cortina teaches the license plate, wherein the retro-reflective layer comprises a metallic material, and wherein one or more portions of the retro-reflective layer are selectively removed from an area comprising at least the at least one opening (130, Fig. 1) [0018] for the benefit of providing optional holographic image.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the license plate, wherein the retro-reflective layer comprises a metallic material, and wherein one or more portions of the retro-reflective layer are selectively removed from an area comprising at least the at least one opening as shown in de Velasco Cortina, in Roberts et al. device for the benefit of providing optional holographic image.
Claim 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. (Pub # US 2008/0042848 A1), and further in view of Arneson  et al. (Pub # US 2006/0261950 A1) (Applicant Admitted Prior Art).
Consider claim 17, Robert et al. teaches a license plate, comprising: a plate (12, Fig, 1A or 1B); an opening (14 or 16, Fig. 1A or 1B) formed in the plate (12, Fig. 1A or 1B); a radio frequency identification (RFID) chip (24, 26, or 29, Fig, 2A-2C) and an antenna loop (inherent within the RFID chip) operatively coupled to the RFID chip disposed inside the opening (22, 26, and 28, Fig. 2A-2C).
Roberts et al. does not teach one or more posts configured to connect the plate to a vehicle and to short the plate to the vehicle such that the vehicle acts as a ground plane.
In the same field of endeavor, Arneson et al. teaches one or more posts configured to connect the plate to a vehicle and to short the plate to the vehicle such that the vehicle acts as a ground plane [0059] for the benefit of forming the electrical loop.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include one or more posts configured to connect the plate to a vehicle and to short the plate to the vehicle such that the vehicle acts as a ground plane as shown in Arneson et al., in Roberts et al. device for the benefit of forming the electrical loop.
Consider claim 18, Roberts et al. clearly show and disclose the license plate, wherein the antenna loop is coupled with the plate via one of inductive coupling and capacitive coupling [0031].
Consider claim 19, Roberts et al. clearly show and disclose the license plate, wherein the antenna loop is coupled with the plate via inductive coupling [0031].
 Response to Arguments
Applicant’s arguments with respect to claims 2-15 have been considered but are moot because the newly amended limitations have been analyzed and rejected as set forth in the rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687